Citation Nr: 0809078	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  97-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, 
including claimed as due to undiagnosed illness. 

3.  Entitlement to service connection for fatigue, including 
claimed as due to undiagnosed illness. 

(The issue of entitlement to service connection for migraine 
headaches is the subject of a separate decision, with the 
same docket number).


REPRESENTATION

Appellant represented by:	M. K. Krasik, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1984 to June 
1991.  He was born in 1963.

This appeal to the Board of Veterans Appeals (Board) was 
initially brought from an April 1996 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection is also in effect for status post 
arthroscopic partial medial meniscectomy, left knee, with 
pain, rated as 10 percent disabling; and patellofemoral 
syndrome with cruciate laxity, right knee, with pain, rated 
as 10 percent disabling.

In a decision by the Board in December 2005, service 
connection was granted for sinusitis and allergic rhinitis; 
and denied for PTSD, and a variety of disabilities claimed to 
have resulted from undiagnosed illness (e.g., memory loss, 
chronic fatigue, a thyroid disorder, muscles aches, a skin 
disorder).  The VARO effectuated the Board's grant relating 
to sinusitis and allergic rhinitis in January 2006, and 
assigned a noncompensable evaluation.  The veteran 
subsequently appealed only the issues shown on the front 
cover of this decision to the U.S. Court of Appeals for 
Veterans Claims (Court); the other issues before the Board in 
2005 were not carried forward in the appeal to the Court, and 
the action taken thereon stands. 

In the December 2005 decision, the Board also remanded the 
issue of entitlement to service connection for headaches, 
including claimed as due to undiagnosed illness.  That issue 
has now addressed in a separate Board decision under this 
same docket number.  It is noted that the veteran's 
representative for the Court issues is different from the 
representative before the Board only.

In October 2007, pursuant to the Joint Motion, the Court 
remanded the issues shown on the first page herein to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted in the Joint Motion and associated brief, and 
although it is somewhat unclear, it appears that the 
veteran's alleged stressors have been identified (e.g., his 
participation in combat situations for which his unit 
received decorations and commendations, specifically the 
Battle of 73 Easting involving the Republican Guard during 
which time a named individual, Sgt. M, was killed), and he 
has been held to have seen combat during the Gulf War.  The 
Joint Motion notes that if there is any further question in 
that regard, additional development is mandated.

More significantly, however, there has been some question as 
to the diagnosis, e.g., whether the veteran has an acquired 
psychiatric disorder and, specifically, whether this may or 
may not include PTSD; and whether his symptoms of fatigue and 
memory loss are due to organic causes (e.g., "undiagnosed 
illness" if other sound bases cannot be determined); and/or 
whether they are of psychiatric origin, in which case they 
may or may not be associable with an acquired psychiatric 
problem of service origin to include PTSD.  

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability.  38 C.F.R. § 3.310(a) (2007).  
Further, a disability which is aggravated by a service- 
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  38 C.F.R. § 3.310 was recently amended 
(see 71 Fed. Reg. 52744 (2006)) but such is essentially a 
codification of Allen.  In that regard, the provisions of 38 
C.F.R. § 3.310 and the tenets of Allen may be pertinent in 
this case, and have not been fully addressed.

The Joint Motion again argued for further development, and 
the Board's remand herein is rendered in response thereto.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The service department should be asked 
for all personnel and other records.  A 
specific determination should be made as 
to the location of the veteran's unit(s) 
at all times during the Gulf War, 
including associated unit decorations and 
commendations for action during the Battle 
of 73 Easting involving the Republican 
Guard during which time a named 
individual, Sgt. M, was killed.  The 
"lessons learned" and all associated 
unit histories should be acquired and 
attached to the file for that period as 
well.

3.  Records of the veteran's VA psychiatric 
treatment records since service should be 
obtained, and he should be asked whether he 
has received any pertinent treatment other 
than from VA (and, if so, any records thereof 
should be obtained). 

4.   The veteran should then be scheduled for 
all necessary special VA examinations, 
(preferably by physicians who have not 
previously examined him), to include 
neurological and psychiatric examination, to 
determine the exact nature, extent and correct 
diagnoses of all of his mental health 
disabilities, and problems involving memory 
loss and fatigue.  The claims folder, to 
include all records and a copy of this remand, 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must indicate in the 
examination report that the claims folder was 
so reviewed.

a.  The examination report should include a 
definitive current diagnosis or diagnoses, 
with reference to the previous medical 
records on file, to include whether the 
veteran has PTSD.

b.  If there is a diagnosis of PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
PTSD is causally related to the veteran's 
in-service stressor(s), or whether such a 
causal relationship is unlikely (i.e., less 
than a 50-50 probability).

c.  If there is any psychiatric disorder 
other than PTSD, the examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that such currently 
diagnosed mental disorder is causally or 
etiologically related to his military 
service or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50-50 probability).

d.  The examiner should conduct all special 
studies, to include psychological testing, 
deemed necessary to render a diagnosis and 
the requested opinion.  A complete 
rationale for all opinions expressed should 
be provided.

e.  Special neurological evaluation should 
be undertaken to determine the nature of 
all memory loss and fatigue, and whether 
either is of organic nature and/or related 
to psychiatric disabilities.

f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for PTSD, memory 
loss and fatigue on all potential bases.  If 
the decision remains adverse, provide him and 
his representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

